DETAILED ACTION
This Final Office Action is in response to the above identified patent application filed on March 01, 2022.  Claims 1, 6, 7, 8 & 15 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The remarks filed on March 01, 2022, page 8 recites: “The drawings have been amended to show all of the recited features in the pending claims.  No new matter has been added.  As such, the Applicant request the withdrawal of the drawing objection.”

However, there is NO record of “New Corrected Drawings or Replacement Drawing Sheets” being filed on March 01, 2022 with the amendment and / or remarks.
Therefore, the drawing objections raised in the Non-Final Office Action pertaining to claims 1 & 6 still stand and are still valid.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, (“the holder member (12) including a gripping mechanism (?) for enclosing the accessory (11)” as recited in claim 1, lines 2 & 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, (“a plurality of straight telescopic sections (?) that fit inside one another in a retracted position (?) and a plurality of curved telescopic sections (?) that fit inside one another in a retracted position (?), the plurality of straight telescopic sections and the plurality of curved telescopic sections” as recited in claim 1, lines 5 – 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, (“further comprising a companion member (?) attachable to a book accessory (11) to assist in keeping the book open to a desired page” as recited in claim 7, line 1 & 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, (“further comprising an extendable platform (?) to further assist in keeping the book open to a desired page” as recited in claim 15, lines 1 & 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 7, 8 & 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Claim 1, lines 6 & 7 sets forth: “a plurality of curved telescopic sections”.
However, the Specification filed on February 18, 2019 originally discloses and recites: “The arm member (14) may include a plurality of non-bendable sections and a plurality of bendable sections that collectively form the support structure. (See Paragraph 0022).
Based on the Specification filed on February 18, 2019, the limitation “a plurality of curved telescopic sections” is considered new matter.
Therefore, “the plurality of curved telescopic sections” will be treated as: (i.e. plurality of bendable sections) which is disclosed, defined, described, and / or identified in the Specification filed on February 18, 2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2019 / 0269233 A1) to Robinson in view of (U.S. Patent Publication Number 2019 / 0162196 A1) to Ahuja.
Regarding claim 1, Robinson discloses the hands-free retractable accessory holder device (100) (See Figures 1 & 2) comprising: 
the holder member (108) for holding the accessory (136), the holder member (108) including the gripping mechanism (114A & 114B) for enclosing the accessory (136) (See Figures 1, 2, 3 & 6); 
the extendible arm member (120A) (See Figure 1) having the adjustable length, the arm member (120A) is configured to extend in the diagonal direction (i.e. via (202) in Figure 6) relative to the housing unit (102), the arm member (120A) includes the plurality of straight telescopic sections (118 & 132B) that fit inside one another in a collectively form the support structure (See Figures 1, 2 & 6) for extending the accessory (136) enclosed by the holder member (108) to the hands-free viewable position to a wearer of the device (See Figure 2), the arm member (120A) is connected to the holder member (108) at the distal end (204) (See Figure 2) and is connected to the housing unit (102) at the proximate end (202) in Figures 1, 2 & 6); 
the housing unit (102) including the cavity (i.e. Recess Socket Aperture for (202) in Figure 6) for receiving the extendible arm member (118) in the retracted position (See Figure 6); and 
the attachment member (106) for attaching the device (100) to the wearer so that the accessory (136) enclosed by the holder member (108) is held by the device (100) in the hands-free manner (See Figure 2), and wherein the attachment member (106) is fixedly attached to the external surface of the housing unit (102) (See Figures 1, 2 & 6). 
However, Robinson does not disclose the plurality of bendable sections that fit inside one another in the retracted position and the plurality of straight telescopic sections and the bendable sections collectively form the support structure.
Ahuja teaches the plurality of bendable sections (5, 5X, 5Y & 5Z) that fit inside one another in the retracted position (See Figures 3 & 4) and the plurality of straight telescopic sections and the bendable sections (See Figure 6) collectively form the support structure (See Paragraphs 0018, 0019, 0020 & 0041) (See Figures 1, 2 & 6).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the plurality of bendable sections that fit inside one another in a retracted position and the plurality of straight telescopic sections and bendable sections collectively form the support structure as taught by Ahuja with the hand-free retractable accessory holder device of Robinson in order to allow the user to adjust in any feasible direction as per the user’s convenience (See Paragraph 0041).

	Regarding claim 6, Robinson discloses the accessory (136) is at least the smartphone (i.e. Communication Device).

Regarding claim 8, Robinson discloses wherein the attachment member (106) is the clip mechanism (See Paragraph 0040).  

Claims 7 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2019 / 0269233 A1) to Robinson and (U.S. Patent Publication Number 2019 / 0162196 A1) to Ahuja as applied to claim 1 above, and further in view of (U.S. Patent Number 6,733,043 B2) to Silverstein.
Regarding claim 7, Robinson as modified by above does not disclose further comprising the companion member attachable to the book accessory to assist in keeping the book open to a desired page. 
Silverstein teaches the companion member (1, 3, 4, 11 & 21) attachable to the book accessory (50) to assist in keeping the book open to the desired page (See Figure 4 & 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the companion member attachable to the book accessory to assist in keeping the book open to a desired page as taught by Silverstein 

Regarding claim 15, Robinson as modified by Silverstein discloses the extendable platform (35) to further assist in keeping the book open to a desired page (See Figures 2 & 3).
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, 7, 8 & 15 have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

(U.S. Patent Number 5,433,415) to Samson et al., teaches the extendable platform (16, 18, 20, 22, 24, 26 & 34) to further assist in keeping the book open to a desired page (See Figures 1, 3A, 3B & 3C).

(U.S. Patent Publication Number 2003 / 0001063 A1) to Halpin teaches the extendable platform (14) to further assist in keeping the book open to a desired page (See Figures 1 & 2).

(U.S. Patent Publication Number 2005 / 0035588 A1) to Rickards teaches the extendable platform (101 & 102) to further assist in keeping the book open to a desired page (See Figure 2).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.L.V/Examiner, Art Unit 3734     

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734